DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/2022, 1/27/2022, 4/28/2022, 8/29/2022, and 10/3/2022 was filed before the mailing of the first office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,885,209, U.S. Patent No. 11,157,636, and U.S. Patent No.10,102,388. Although the claims at issue are not identical, they are not patentably distinct from each other because they are all drawn to a content management system for collecting content items and allowing access to the items in a designated collection folder via the use of a file request link and limited access rights. 
Allowable Subject Matter
Claims 21-40 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). In the instant case, the applicant should file a terminal disclaimer in conjunction with U.S. Patent No. 10,885,209, U.S. Patent No. 11,157,636, and U.S. Patent No.10,102,388.
The following is an examiner’s statement of reasons for allowance:
The prior art, Cairns et al(US 8,997,180), discloses an embeddable user interface widgets to third-party applications so that the widgets can be securely embedded in, and securely used from within, the third-party applications. An embeddable widget may be authorized to access a first-party cloud storage system from a third-party application based on the cloud storage system authenticating a request received from the widget. The authentication may be based on an application identifier, an origin identifier, and/or one or more document identifiers received from the third-party application through the embedded widget. 
The prior art, Varenhorst et al (US 2014/0108956), discloses that a upload widget is provided on a website to enable the upload of files to a website from an account within a content management system. The file upload widget may be used to: (1) allow a user to select files from a content management system, such as a synced online content management system; and (2) initiate the upload of the files directly from the content management system to the website. In various embodiments, this may: (1) allow the user to upload files that are not stored locally on the computing device being used to access the file upload widget; and (2) allow the user to complete the upload of files by initiating the transfer of files and then logging off of the website (and/or powering down their computing device) before the transfer of files is complete, which may result in a more convenient and enjoyable upload process.
The prior art, Kirigin(US 2014/0067865), discloses sharing files between a link sharer and a link recipient over a network. A folder sharing link is generated in response to a request by a link sharer, where the link provides a link recipient the ability to modify the contents of the folder. In response to receiving an indication that the generated link has been activated by a link recipient, the system either automatically grants modification rights to the folder or requests manual approval from the link sharer to grant modification rights to the link recipient. Once modification rights have been granted, the system adds the shared folder to the link recipient's account within the context of a document management system.
The prior art, Motes et al(US 8,639,781), discloses a file download widget to facilitate the download of one or more files from one or more servers associated with a website. In particular embodiments, the file download widget may be used to facilitate the download of one or more particular files that are associated with the widget directly to a content management system, such as a synched or non-synched cloud-based content management system. In various embodiments, this may: (1) allow the user to download files for later use without storing the downloaded files on the user's computing device; and (2) allow the user to complete the download of files by initiating the transfer of files and then logging off of the website (and/or powering down their computing device) before the transfer of files is complete, which may result in a more convenient and enjoyable download process.
The prior art, Takao et al (US 2008/0086511), discloses application program package (APP) in a Web server extracts attribute information about an image file registered in a public folder. The APP calculates a reference value of the subject feature information from the subject feature information about multiple image files associated with the public folder. The APP determines the subject feature information having the reference value as feature information. The APP acquires a level of similarity between the subject feature information about every image file and the feature information. The APP sets a display mode of the image file registered in the public folder in association with the public folder based on the level of similarity and controls the image file so as to be displayed in the display mode in a client PC.
The prior art, Mercuri(US 2011/0239103), discloses that a content embedding system allows publishers to expose and deliver embeddable content in a way that a referral path of the content can be traced to determine what steps led the content to the site(s) on which the content is hosted. Content typically makes its way across the Internet in multiple steps, being passed from one user to another and one site to another. In addition to providing insight into how content is being shared across the web, the system also puts in place the tools to provide referral revenue for sites that drive significant consumption of content. Thus, the system allows a content publisher to track how his content is being consumed on various sites on a network, and to perform actions based on the tracked consumption, such as rewarding prolific distributors.
The prior art, Kawasaki (US 2007/0185974), discloses that a  communication terminal device registers destination information to be a transmission destination when transmitting transmission data, and registers a folder by associating with the registered destination information in a manner that the folder can be designated based on the registered destination information. The communication terminal device accepts a designation of destination information to be a transmission destination of transmission data from the registered destination information, and specifies a folder corresponding to the accepted destination information. The communication terminal device acquires data information of the specified folder, and indicates the acquired data information. The communication terminal device uses the indicated data information to accept a designation of transmission data, and transmits the accepted transmission data to a transmission destination.
The prior art, Coe et al (US 2007/0162524), discloses managing documents on a network, such as, for example the Internet. Links to websites and/or copies of the sites are saved in a personal account with a network content provider. In one embodiment, the saved information is retrieved from a user's computer. The saved websites can be sorted, searched and accessed by a network user through a network content provider website.
However, none of the prior arts of record, either alone or in combination, discloses all the limitations of the independent claim, 21, 28, and 35, including, but not limited to "generating, by the content management system, a file request link to a designated collection folder for distribution to a submitter client device, wherein the designated collection folder is associated with an account within the content management system associated with the collector client device; based on the submitter client device accessing the file request link, providing the submitter client device limited rights to the designated collection folder, wherein the limited rights allow the submitter client device to upload content items to the designated collection folder and prohibits the submitter client device from viewing content within the designated collection folder; and storing, by the content management system, an electronic file within the designated collection folder based on receiving the electronic file from the submitter client device.” Therefore, independent claims 21, 28, and 35 are allowable over the prior arts of record. Likewise, the associated claims which depend from independent claims 21, 28, and 35 are allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art, Kirigin et al (US 2014/0067929), discloses sharing files between a user of a first client device and a user of a second client device, where the first and second client devices are operatively coupled to at least one file access server via a network. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENDALL DOLLY/Primary Examiner, Art Unit 2436